ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                         )
                                                    )
Beechcraft Defense Company                          )   ASBCA No. 59173
                                                    )
Under Contract No. FA8617-07-D-6151 et al.          )

APPEARANCES FOR THE APPELLANT:                          Jerald S. Howe, Jr., Esq.
                                                        James J. McCullough, Esq.
                                                        Samuel W. Jack, Esq.
                                                         Fried, Frank, Harris, Shriver &
                                                           Jacobson LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Robert L. Duecaster, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.



                                             ~ /~--
      Dated: 9 October 2014


                                                 ~~
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59173, Appeal ofBeechcraft
Defense Company, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals